[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON CLAIMED HEARING IN DAMAGES
The plaintiff commenced this action by way of an assistant clerk signing the Writ, Summons and Complaint on November 18, 1999 after receiving a waiver of fees and certifying that he understood the complaint and entered a pro se appearance.
The defendant entered a pro se appearance on September 16, 1999. CT Page 7633
A motion for default for failure to appear was granted on January 4, 2000. Clearly an error.
A motion for default for failure to plead was granted on February 18, 2000.
On April 3, 2000, plaintiff (pro se) certified that the pleadings had been closed and claimed a hearing in damages to the court.
This pro se defendant claims the clerks office received "her evidence" timely. The document is dated May 8, 2000 and is date stamped May 10, 2000.
Both pro se parties were present on Wednesday, June 21st 2000 for the hearing in damages. Plaintiff's claim is for "interest of 10% per annum, attorney's fees of $133,000.00 and bill of costs of $44,668.50." See disposition worksheet and affidavit of debt on file.
Defendant claims serious hostilities exist between the parties and questions of ethics and credibility can only be resolved by a trial on the merits and testimony from the personnel of the Clerk's office.
Justice mandates that parties move to set aside the default and claim for a trial on the merits before the court.
John N. Reynolds, J.T.R.